— The appeal from a judgment of the Supreme Court, New York County (Harold Rothwax, J., at suppression motion; Thomas Galligan, J., at trial and sentencing), rendered November 26, 1984, convicting defendant Felix Estrada of two counts of possession of a weapon in the third degree (Penal Law § 265.02 [2]), and sentencing him to concurrent terms of from 2Vz to 5 years, is held in abeyance, the order summarily denying defendant’s motion to suppress his confession as the fruit of an illegal arrest is reversed, on the law, and the matter remanded for a hearing on defendant’s motion to suppress.
Defendant made a pretrial motion to suppress his confession, claiming that it was the product of an illegal arrest. In his motion papers, defendant alleged that prior to his arrest he had not been observed with any contraband or acting in a suspicious manner. He claimed, therefore, that there had not been probable cause for his arrest. As the People now concede, and as is in any case evident, defendant’s allegations were sufficient to require that a Dunaway hearing be held (see, People v Lee, 130 AD2d 400; People v Carrasquillo, 70 AD2d 842; CPL 710.60 [4]). Justice Rothwax, however, summarily denied the defendant’s Dunaway motion without a hearing. Although the summary denial may have appeared efficient at the time, its ultimate consequence will be unnecessarily to delay the adjudication of defendant’s case. If this were an isolated case it would not merit comment but we have on at least six previous occasions had to hold appeals in abeyance and remand for hearings upon suppression motions inappropriately denied by the same Judge. (See, People v Jones, 136 AD2d 510; People v Brown, 136 AD2d 510; People v Martin, 135 AD2d 355; People v Fore, 131 AD2d 329; People v Lee, *408supra; People v Patterson, 129 AD2d 527.) Concur — Murphy, P. J., Asch, Kassal and Wallach, JJ.